PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/958,505
Filing Date: 26 Jun 2020
Appellant(s): Holz et al.



__________________
Michelle Carniaux
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed12/20/2022.


I.	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION. Claims 1-14 have been canceled. Claims 15-30 are pending on this application. 
1)  Claims 15-18, and 20-30 are rejected under 35 U.S.C. §103 over Daimler AG DE 102009021851 in combined with Cameron et al. U.S patent No. 9,423,635. 
2)  Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Daimler AG in view of Cameron et al.  and further in view of Bernhardt Pub. No. 2011/0163903.

II.	Response to Argument
a).	On pages 4-6 of the appeal brief, Appellant’s argued: The Rejection of Claims 15, 17, and 20-28 and 30 Under 35 U.S.C. § 102(a)(1) Over Daimler and Cameron Should Be Reversed”.
the anticipation rejection under 35 U.S.C. §103 based on the combination of Daimler and Cameron is not proper and should be withdrawn.
 Cameron as shown in Table 3, and as mentioned in the final the TDG material described in Cameron apparently has a permittivity of 4.2; 4.2 is not "between 7 and 14."
Additionally, a person of ordinary skill in the art would not seek to combine Cameron
with Daimler, and certainly not with regard to Cameron's TDG material. As noted above, Daimler in directed to increasing the radar-reflective surface of an object. Cameron uses TDG in its integrated Faraday modulator and compensator (IFMC) system for detecting glucose — that is, it is used in a measurement system that measures a sample, and is not used for increasing a reflective surface as an 
Daimler and Cameron also do not render any of the present claims unpatentable under 35
U.S.C. § 103. Cameron is not in the same field of endeavor as either the present invention (or Daimler, for that matter). And Cameron's system could not be combined in Daimler's radar-reflecting reflector for clothing.
It is submitted that Daimler and Cameron do not render any of claims 15, 17, 20-25 and
30 unpatentable. For at least the foregoing reasons, the rejection of claims 15, 17, and 20-25 should be reversed”

FIG. 1 OF APPLICATION

    PNG
    media_image2.png
    401
    601
    media_image2.png
    Greyscale



Claim 15 (and claim 17, and 20-25, which depend from claim 15) in reference to Fig. 1 of the application:
An electromagnetic-radiation-reflecting structure (120) that is attached at a location (sleeve 110) on a body of a user (arm of a person), the electromagnetic-radiation-reflecting structure (electromagnetic-radiation-reflecting structure 120) configured to generate, as the user (the person) proceeds in usual fashion, a micro-Doppler effect (Doppler effect of radar from 120)  as a result of the attachment (attachment of 120) at the location (sleeve 110)  on the body (the hand 102) so that a radar cross section of the user (person) is increased; wherein a material of the electromagnetic-radiation-reflecting structure (120) has: 
(i) a conductivity less than 100 S/m, a relative
permeability between 100 and 10°, and a relative
permittivity between 1 and 14, or
(ii) a conductivity less than 100 S/m, a relative
permeability between 1 and 100, and a relative between 7 and 14;
and wherein a surface area of the electromagnetic-radiation-reflecting structure is greater than 1000 mm2.

Appellant’s argued with respect to claim 15 
Cameron as shown in Table 3, and as mentioned in the final the TDG material described in Cameron apparently has a permittivity of 4.2; 4.2 is not "between 7 and 14.
Daimler and Cameron also do not render any of the present claims unpatentable under 35
U.S.C. § 103. Cameron is not in the same field of endeavor as either the present invention (or Daimler, for that matter). And Cameron's system could not be combined in Daimler's radar-reflecting reflector for 
It is submitted that Daimler and Cameron do not render any of claims 15, 17, 20-25 and
30 unpatentable. For at least the foregoing reasons, the rejection of claims 15, 17, and 20-25 and 30 should be reversed”.

Examiner respectfully disagree from the following:
1)  On the final office action mailed on 09/27/2021, claims 15-18, and 20-30 are rejected under statutory of 35 U.S.C. §103 which forms the basis for all obviousness rejections (Daimler AG DE 102009021851 in view with Cameron et al. U.S patent No. 9,423,635) set forth in the Final office action. 
In the Final office action, the rejection statement “Claim(s) 15, 17, 20-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimler AG DE 102009021851 Public on 12/24/2009 with (English Translation attached) in view of Cameron et al. U.S. patent No. 9,423,635” is an inadvertent oversight in the heading. 
However, the in the Final office action, the rejections of claims 15-18, and 20-30 35 U.S.C. §103 as being unpatentable over primary reference Daimler AG DE 102009021851 in view Cameron et al. U.S patent No. 9,423,635.  articulate a proper 103 obviousness rejection complete with proper Graham v Deere analysis therein.

Reference of Daimler AG DE 102009021851 discloses

    PNG
    media_image3.png
    433
    396
    media_image3.png
    Greyscale


Abstract of Daimler AG DE 102009021851.
The reflector (1) has a set of individual components spaced at a distance from each other, where the individual components are made of a metallic material, staniol stripes, metallically vaporized glass fibers and/or electrically conductive carbon fibers. A set of radar beams (6) is radiated from a radar detector (4) that is equipped with a vehicle (5), where the reflector (1) is arranged in clothing and/or a protective clothing of an object (2) e.g. pedestrian. The radar detector adjusts dimensions and/or the distances between the individual elements and the wavelength of the emitted radar beams.

 Description of Daimler AG DE 102009021851
The invention relates to a radar reflecting reflector for detecting an object on a roadway by means radiated by a Radarortungsgerät Radar beams according to the preamble of claim 1
in the Prior art are used in aviation and marine transmitters used, which actively emit radiation, causing a too locating object can be found more easily.
In The textile industry finds the so-called RFID technology (Radio Frequency Identification) application. A transponder sends a coded one Impulse, whenever he receives a pulse from a transmitter. The necessary energy for the supply of the transponder is preferably obtained from an electromagnetic field of the transmitter.
Of the Invention is based on the object, a relation to the state of the art improved radar reflecting reflector specify.
The object is achieved by the achieved in claim 1 features.
advantageous Further developments of the invention are the subject of the dependent claims.
At the reflector according to the invention for detecting an object on a roadway, wherein the object a pedestrian, a Cyclist and / or a motorcyclist is at least one reflector as a radar reflecting reflector for detecting the object a roadway by means radar beams radiated from a Radarortungsgerät trained and in or on a clothing and / or protective clothing of the object arranged.

By the increase the effective reflection surface the object is a security of moving in traffic or increased moving object.
By the inventive design of radar reflecting reflector is expediently a cost-effective and effective increase the recognition and / or Detection accuracy of the object by a Radarortungsgerät allows.
One embodiment the invention will be explained in more detail with reference to drawings.
there demonstrate:
1 schematically an equipped with a radar reflecting reflector according to the invention object on a road, and
2 schematically a section of a clothing arranged on a reflector.
each other corresponding parts are in all figures with the same reference numerals Mistake.
In 1 is schematically a with a radar reflecting reflector according to the invention 1 equipped object 2 on a roadway 3 displayed.
The object 2 is an obstacle on the road 3 and formed, for example, as a pedestrian, a cyclist and / or a motorcyclist, which is on the road 3 located and / or moved.
The roadway 3 is for example a road or a way.
At the object 2 is a radar reflecting reflector 1 arranged. This reflector 1 is to be described in more detail on or in a clothing and / or protective clothing of the object 2 arranged. This clothing can be designed for example as a jacket or pants. The protective clothing can be designed as a protective helmet, protective jacket and pants.
On the roadway 3 is one with a Radarortungsgerät 4 equipped vehicle 5 arranged. From this radar detector 4 become radar beams 6 broadcast. In driver assistance systems for vehicles 5 become radar locators 4 used for detecting a traffic environment, in particular for locating vehicles ahead and potential obstacles, such as objects 2, in the run-up to the vehicle 4, A typical application example of a driver assistance system is an ACC (Adaptive Cruise Control) system for automatic regulation of the distance to a preceding vehicle.
Due to the arrangement of the radar reflecting reflector 1 at the object 2 is advantageously an effective reflection surface of the radar-reflecting reflector 1 equipped object 2 he increases and a recognition and / or detection accuracy by the Radarortungsgerät 4 elevated. The effective reflection surface is an object-specific quantity, which is a strength of the Radarortungsgerät 4 back reflected radar beams 6 indicates and is thus a measure of a probability of discovery by the Radarortungsgerät 4 ,
In particular, in bad weather conditions, such as rain or snow, is by increasing the effective reflection surface of the radar-reflecting reflector 1 equipped object 2 the probability of discovery of the object 2 through the radar detector 4 increased and a driver of the vehicle 5 can be warned in time by the driver assistance system in front of this obstacle.
In 2 is schematically a section of the clothing and / or protective clothing of the object 2 arranged reflector 1 shown.
The reflector 1 is made up of several spaced-apart individual elements 7 formed of a conductive material. The individual elements 7 are formed, for example, from a metallic material such as staniol strips or metallic vapor-coated glass fibers.
In an alternative embodiment of the invention, the individual elements 7 made of electrically conductive carbon fibers.
The individual elements 7 are strip-shaped and the dimensions of the individual elements 7, in particular a length, are the by the search frequency of a Radarortungsgeräts 4 certain wavelength of the 
The reflector 1 forming individual elements 7 are arranged in the longitudinal direction largely parallel to one another at a distance A. Other polygonal, circular or even irregular arrangements of the individual elements 7 also lead to a significant increase in the reflection surface, provided that the individual element lengths are approximately the wavelengths of the radar beams to be reflected 6 correspond.
The distance of the individual elements 7 to each other is essential to that, as that with increasing number of individual elements 7 per surface of the reflector 1 increasingly the reflection surface of the reflector 1 on the object 2 elevated. For example, the distance A of the striped or thread-like assumed individual elements 7 1.0 to 7.0 times the width of the strip-shaped or 1.0 to 7.0 times the diameter of the thread-shaped individual element,
According to a preferred embodiment of the invention, the fabric-like arrangement of the individual elements 7 to a reflector 1 into a ground fabric 8th acted as a carrier and / or woven, so that the resulting radar-reflecting tissue 9 on the surface of an object 2 attachable or the clothing and / or protective clothing of the radar detectable object 2 even directly from a corresponding tissue 9 can be produced.
In a further advantageous embodiment, parts of the clothing and / or protective clothing of the object 2 with radar-reflecting tissue 9 covered, for example, a motorcycle or bicycle helmet, or the radar-reflective tissue 9 is sewn on the clothes themselves.
As already stated, takes place in such an arrangement of the reflector 1 an amplification of the reversion of the radar beams 6 to the radar detector 4 depending on the number of individual elements 7.

Which respect to claim 15 (claims 17, 20-25, and 30) which depend from claim 15.
Fig. 1 and Fig. 2 of Daimler AG disclose:
	An electromagnetic-radiation-reflecting structure ( radar reflector 1) that is attached at a location (clothing of 2) on a body (body of pedestrian 2) of a user (pedestrian 2) the electromagnetic-radiation) -reflecting structure (electromagnetic-radiation-reflecting structure 1 to radar detector 4) configured to generate, as the user (the pedestrian) proceeds in usual fashion (crossing the road 3), a micro-Doppler effect (radar of 6) as a result of the attachment (attachment  of 1 on  the clothing of 2) at the location (clothing of 2)  on the body (body of 2) so that a radar cross section (radar of 6) of the user (pedestrian) is increased; wherein a material (metallic material, staniol stripes, metallically vaporized glass fibers and/or electrically conductive carbon fibers of reflector 1; abstract of Daimler) of the electromagnetic-radiation-reflecting structure (radar reflector of 1) has: wherein a surface area of the electromagnetic-2 (since  surface area of radar reflector 1 for the clothing of the pedestrian2 taught by Daimler is greater than the reflector structure 120 on the wrist of the user in Fig. 1 of application; therefore  surface area of radar reflector 1 taught by Daimler must be greater than 1000 mm2). 
	However, the reflecting material (abstract of Daimler discloses metallic material, staniol stripes, metallically vaporized glass fibers and/or electrically conductive carbon fibers of reflector 1) of Daimler does not discloses:
(i) a conductivity less than 100 S/m, a relative
permeability between 100 and 10°, and a relative
permittivity between 1 and 14, or
(ii) a conductivity less than 100 S/m, a relative
permeability between 1 and 100, and 
a relative permittivity between 7 and 14.

TABLE 3 (Col.19) of Cameron et al. U.S patent No. 9,423,635

    PNG
    media_image4.png
    191
    419
    media_image4.png
    Greyscale

Col. 24 lines 9-12 of Camron et al. discloses a Finite Element model “FEM” was built to reflect the properties of the coils surrounding the parallel of Tebrium-dope glass “TDG” having Tebrium-dope glass “TDG”.
TABLE 3 of Cameron et al. discloses a magnetics properties of reflection material “optical material terbium-doper glass (TDG) has a conductivity less than 100 S/m (1*10-14 in TABLE 3), a relative permeability between 1 and 100 (1.06), and a relative permittivity 4.2.
Daimler AG and Cameron et al. are common subject matter of magnetic reflection material; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the reflecting magnetic material of  Cameron et al. into the magnetic reflecting  material 1 of Daimler AG for the purpose of improved and more cost-efficient systems for polarimetric  (“polarimetric is understood as “the measurement and interpretation of the polarization of transverse waves, most notably electromagnetic waves, such as radio or light waves”) and other optical sensing applications (Col. 2 lines 15-16 of Cameron et al.). 
However, Daimler combined with Cameron discloses the reflecting material relative permittivity 4.2. instead of “between 7 and 14” as claimed.
Appellant’s specification page 16 lines 7-13 does not describe any reason the permittivity range “between 7 and 14” is critical.  The permittivity range between 1-14 or 7-14 of magnetic reflecting material is an obvious of design choice as described in appellant’s specification page 16 lines 7-13 “the user's radar cross section. A material of the electromagnetic-radiation-reflecting structure has a conductivity greater than 100 S/m or a conductivity less than 100 S/m, a relative permeability between 100 and 105, and a relative permittivity between 1 and 14, or a conductivity less than 100 S/m, a relative permeability between 1 and 100, and a relative permittivity between 7 and 14; and a surface area of the electromagnetic-radiation-reflecting structure is larger than 1000 mm2 “.
Furthermore, MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].
OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the permittivity of  Daimler AG and Cameron et al. in a specific range of interest, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is submitted that Daimler in view of Cameron are proper render obviousness any of claims 15, 17, 20-25 and 30 unpatentable. For at least the foregoing reasons, the rejection of claims 15, 17, 20-25 and 30 under obviousness should be sustained.

b)	Claim 26, On page 7 of the appeal brief, Appellant’s argued: Independent claim 26 is similar to claim 15, except it is more specifically directed to an article of clothing having a electromagnetic-radiation-reflecting structure. The recited electromagnetic-radiation structure of claim 26 is essentially the same as the electromagnetic-radiation-reflecting structure discussed above in connection with claim 15. The rejection of claim 26 should be reversed for at least the same reasons as discussed above.
Examiner respectful disagrees from the following: Independent claim 26 is similar to claim 15, Fig. 1 and Fig. 2 of Daimler AG discloses specifically directed to an article of clothing (Description of Daimler A discloses “At the object 2 is a radar reflecting reflector 1 arranged. This reflector 1 is to be described in more detail on or in a clothing and /or protective clothing of the object 2 arranged. This clothing can be designed for example as a jacket or pants. The protective clothing can be designed as a protective helmet, protective jacket and pants.”) having an electromagnetic-radiation-reflecting structure (radar reflection of 1 of Daimler combined with Cameron as applied to claim 15 discussed above). The recited electromagnetic-radiation structure (radar reflector structure of 1 Daimler combined with Cameron as applied to claim 15 discussed above) of claim 26 is essentially the same as the electromagnetic-radiation-reflecting structure (radar reflector structure of 1; Daimler combined with Cameron as applied to claim 15 discussed above) discussed above in connection with claim 15. The rejection of claim 26 should be sustained for least the same reasons as discussed above.

c)	Claim 27, On page 7 of the appeal brief, Appellant’s argued: Independent claim 27 is directed to a method which includes attaching an electromagnetic-radiation-reflecting structure at a location on a body of a user. The recited electromagnetic-radiation structure of claim 27 is essentially the same as the electromagnetic- radiation-reflecting structure discussed above in connection with claim 15. The rejection of claim 27 should be reversed for at least the same reasons as discussed above.
Examiner respectful disagrees from the following: Independent claim 27 is directed to a method which includes attaching an electromagnetic-radiation-reflecting structure (radar reflecting structure of 1 of Daimler combined with Cameron as applied to claim 15 discussed above) at a location (Description of Daimler “At the object 2 is a radar reflecting reflector 1 arranged. This reflector 1 is to be described in more detail on or in a clothing and / or protective clothing of the object 2 arranged. This clothing can be designed for example as a jacket or pants. The protective clothing can be designed as a protective helmet, protective jacket and pants.”)  on a body of a user (a jacket or pants location on body of pedestrian 2). The recited electromagnetic-radiation structure (radar reflecting structure of 1) of combined with Cameron as applied to claim 15 discussed above)) discussed above in connection with claim 15 (Daimler combined with Cameron as applied to claim 15 discussed above). The rejection of claim 27 should be sustained for at least the same reasons as discussed above.

d)	Claim 28, On pages 7-8 of the appeal brief, Appellant’s argued: Independent claim 28 is directed to a system for detection of a user. In accordance with claim 28, a radar transceiver of the system is embodied and configured in such a way that the radar transceiver can detect a change in a micro-Doppler component in a radar signal reflected from an electromagnetic-radiation-reflecting structure. The electromagnetic-radiation-reflecting structure is an electromagnetic-radiation-reflecting structure attached at a location on a body of the user, the electromagnetic-radiation-reflecting structure configured to generate, as the user proceeds in the usual fashion, the micro-Doppler effect as a result of the attachment at the location on the body so that a radar cross section of the user is increased. In claim 28, the recited electromagnetic-radiation-reflecting structure is essentially the same as discussed above in connection with claim 15. The rejection of claim 28 should be reversed for at least the same
reasons as discussed above.
Examiner respectful disagrees from the following: Fig. 1 and Fig. 2 Daimler is directed to a system (system 1-6) for detection (detector 4) of a user (pedestrian 2). In accordance with claim 28, a radar transceiver (radar reflector 2 and radar detector 4) of the system (1-6) is embodied and configured in such a way that the radar transceiver (radar reflector 2 and radar detector 4) can detect (radar detect 4) a change in a micro-Doppler (radar beams 6)  component (radar beams 6) in a radar signal (6) reflected from an electromagnetic-radiation-reflecting structure (radar reflector structure 1; Daimler description: “the transponder is preferably obtained from an electromagnetic field of the transmitter). The electromagnetic-radiation-reflecting structure (radar reflector structure 1) is an electromagnetic-Daimler description: “the transponder is preferably obtained from an electromagnetic field of the transmitter) attached at a location on a body of the user (1 is attach to body of pedestrian) , the electromagnetic-radiation-reflecting structure (radar reflecting structure of 1) configured to generate, as the user  proceeds (pedestrian 1 proceeds) in the usual fashion (cross the road 3) , the micro-Doppler effect (radar beam)  as a result of the attachment (attachment of reflector 1 to pedestrian 2)  at the location on the body (location on the body of pedestrian 2) so that a radar cross section  (radar beam 6) of the user (pedestrian)  is increased (increased with vehicle5) . In claim 28, Fig. 1 and Fig. 2 discloses the recited electromagnetic-radiation-reflecting structure (radar reflector of 1 structure of Daimler combined with Cameron as applied to claim 15 discussed above) is essentially the same as discussed above in connection with claim 15 (Daimler combined with Cameron as applied to claim 15 discussed above. The rejection of claim 28 should be sustained for at least the same reasons as discussed above (radar reflector of 1 structure of Daimler combined with Cameron as applied to claim 15 discussed above).

e)	Claim 30, On page 8 of the appeal brief, Appellants argued: Claim 30 depends from claim 15, thus, arguments presented above in connection claim 15 apply equally to claim 30.
Additionally, claim 30 recites "wherein the material of the electromagnetic-radiation-
reflecting structure has a conductivity less than 100 S/m, a relative permeability between 1 and
100, and a relative permittivity between 7 and 14." This is essentially the same feature (1.e., (11)
of claim 15) that the Office Action alleges is disclosed by Cameron. As discussed above,
Cameron is not in the same field of endeavor as the present invention, Cameron does not teach or
suggest "a relative permittivity between 7 and 14," and a person of skill in the art would not
combine Cameron with Daimler.

Examiner respectful disagrees from the following: Fig. 1 and Fig. 2 Daimler in view of Cameron as applied to claim 15 above, recites "wherein the material of the electromagnetic-radiation-
reflecting structure (reflecting structure material of radar reflecting 1 of Daimler combined with magnetics reflecting material terbium-doper glass “TDG” in TABLE 3 of Cameron et al.) has a conductivity less than 100 S/m (1*10-14 in TABLE 3), a relative permeability between 1 and 100 (1.06 in TABL3), and a relative permittivity 4.2 in TABL3.
Daimler AG and Cameron et al. are common subject matter of magnetics reflection material; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Cameron et al. into Damier AG for the purpose of improved and more cost-efficient systems for polarimetric  (“polarimetric is understood as “the measurement and interpretation of the polarization of transverse waves, most notably electromagnetic waves, such as radio or light waves”) and other optical sensing applications (Col. 2 lines 15-16 of Cameron et al.). 
However, Daimler combined with Cameron discloses the reflecting material relative permittivity 4.2. instead of “between 7 and 14” as claimed.
Appellant’s specification page 16 lines 7-13 does not describe any reason the permittivity range “between 7 and 14” is critical.  The permittivity range between 1-14 or 7-14 of magnetic reflecting material is an obvious of design choice as described in appellant’s specification page 16 lines 7-13 “the user's radar cross section. A material of the electromagnetic-radiation-reflecting structure has a conductivity greater than 100 S/m or a conductivity less than 100 S/m, a relative permeability between 100 and 105, and a relative permittivity between 1 and 14, or a conductivity less than 100 S/m, a relative permeability between 1 and 100, and a relative permittivity between 7 and 14; and a surface area of the electromagnetic-radiation-reflecting structure is larger than 1000 mm2 “.
Furthermore, MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].
OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the permittivity of  Daimler AG and Cameron et al. in a specific range of interest, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 For at least the foregoing reasons, the rejection of claim 30 should be sustained.

f)	Claims 16 and 18, On page 8 of the appeal brief, Appellant’s argued: Claims 16 and 18 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable mover Daimler and Cameron. Claims 16 and 18 depend from claim 15. As discussed above,
Daimler and Cameron do not render claim 15 unpatentable. For at least the same reasons, the rejection of claims 16 and 18 should be reversed.
Examiner respectful disagrees from the following:
Claims 16 and 18 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable mover Daimler and Cameron. Claims 16 and 18 depend from claim 15. As discussed above,
Daimler and Cameron render claim 15 unpatentable. For at least the same reasons, the rejection of claims 16 and 18 should be sustained.

g)	Claim 19, on page 8 of the appeal brief, Appellant’s argued: Claim 19 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Daimler and Cameron, in view of US 2011/0163903 to Bernhardt ("Bernhardt"). Claim 19 depends from claim 15. As discussed above, Daimler and Cameron do not render claim 15 unpatentable. Bernhardt does not cure the deficiencies of Daimler and Cameron discussed above. For at least the foregoing reasons, the rejection of claim 19 should be reversed.
Examiner respectful disagrees from the following: Claim 19 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Daimler and Cameron, in view of US 2011/0163903 to Bernhardt ("Bernhardt"). Claim 19 depends from claim 15. As discussed above, Daimler and Cameron rendered claim 15 unpatentable. Bernhardt does cure the deficiencies of Daimler and Cameron discussed above. For at least the foregoing reasons, the rejection of claim 19 should be sustained.

h)	Claim 29, on page 9 of the appeal brief, Appellants argued: The Rejection of Claim 29 Under 35 U.S.C. § 103 Over Daimler and Cameron Should Be Reversed.
Claim 29 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over
Daimler in view of Cameron. Claim 29 depends from claim 15. As discussed above, Daimler and Cameron do not render claim 15 unpatentable. Accordingly, the rejection of claim 29 should be reversed for at least the same reasons.
Additionally, claim 29 further recites:
... wherein the material of the electromagnetic-radiation-reflecting
structure has a conductivity less than 100 S/m, a relative
permeability between 100 and 105, and a relative permittivity between 1 and 14.
For at least the foregoing additional reasons, the rejection based on Daimler and Cameron

Examiner respectful disagrees from the following: Claim 29 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Daimler in view of Cameron. Claim 29 depends from claim 15. 
Fig. 1 and Fig. 2 Daimler in view of Cameron as applied to claim 15 above, recites "wherein the material of the electromagnetic-radiation- reflecting structure (reflecting structure material of radar reflecting 1 of Daimler combined with magnetics reflecting material terbium-doper glass “TDG” in TABLE 3 of Cameron et al.) has a conductivity less than 100 S/m (1*10-14 in TABLE 3), a relative permeability between 1 and 100 (1.06 in TABLE3), and a relative permittivity 4.2 in TABLE3.
However, Daimler combined with Cameron applied to claim 15 as discussed above discloses the reflecting material relative permeability 1.06 between 1-100 instead of “between 100 and 105” as claimed.
Appellant’s specification page 16 lines 7-13 does not describe any reason the permeability range “between 100 and 105” is critical.  The permeability range between 1-100 or 100-105 of magnetic reflecting material is an obvious of design choice as described in appellant’s specification page 16 lines 7-13 “the user's radar cross section. A material of the electromagnetic-radiation-reflecting structure has a conductivity greater than 100 S/m or a conductivity less than 100 S/m, a relative permeability between 100 and 105, and a relative permittivity between 1 and 14, or a conductivity less than 100 S/m, a relative permeability between 1 and 100, and a relative permittivity between 7 and 14; and a surface area of the electromagnetic-radiation-reflecting structure is larger than 1000 mm2 “.
Furthermore, MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].
OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the permeability of  Daimler AG and Cameron et al. in a specific range of interest, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
For at least the foregoing additional reasons, the rejection of claim 29 based on Daimler and Cameron should be sustained.

CONCLUSION
III.	It is believed that the obviousness rejections 103 of claims 15-30 under 35 USC 103 based on references Daimle AG, Cameron et al. and of Bernhard are proper and should be sustained.  

02/25/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        
Conferees:
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.